Appeal by the defendant from a judgment of the County Court, Rockland County (Bartlett, J.), rendered January 15, 2008, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the full understanding that he would receive the sentence actually imposed and, therefore, he has no basis now to complain that the sentence imposed was excessive (see People v Ubiles, 59 AD3d 572 [2009]; People v Grigg, 53 AD3d 629, 630 [2008]; People v Kazepis, 101 AD2d 816, 817 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.P., Santucci, Angiolillo and Lott, JJ., concur.